                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         LOUIS LEVERN PENNY,                            Case No. 19-cv-06307-EMC
                                   8                     Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                   9               v.                                       TO AMEND
                                  10         GREGORY J. AHERN,                              Docket Nos. 1, 3
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15            Louis Levern Penny, an inmate at the Santa Rita Jail in Alameda County, filed this pro se

                                  16   civil rights action under 42 U.S.C. § 1983. His complaint is now before the Court for review

                                  17   under 28 U.S.C. § 1915A. His motion for appointment of counsel is also before the Court for

                                  18   consideration.

                                  19                                       II.      BACKGROUND

                                  20            Mr. Penny alleges in his complaint that, on May 4, 2018, an inmate in an adjoining cell at

                                  21   the Santa Rita Jail showed him “rat feces meticulously placed between the bread” on a food tray.

                                  22   Docket No. 1 at 4. He further alleges that Gregory Ahern is in charge of the jail; lieutenant

                                  23   Clippinger, lieutenant McComas, and deputy Procopio took part in denying Mr. Penny’s inmate

                                  24   appeal about the problem; officer Hayes “witness[ed] unsanitary food trays”; officer Garcia took a

                                  25   picture of the food tray; and officer Nelson said that “a sergeant [is] not coming out for that and

                                  26   personally handled the food tray containing the rat feces.” Id. at 5.

                                  27   ///

                                  28   ///
                                   1                                         III.      DISCUSSION

                                   2   A.      Review of Complaint

                                   3           A federal court must engage in a preliminary screening of any case in which a prisoner

                                   4   seeks redress from a governmental entity or officer or employee of a governmental entity. See 28

                                   5   U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any

                                   6   claims which are frivolous, malicious, fail to state a claim upon which relief may be granted, or

                                   7   seek monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b).

                                   8   Pro se pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d

                                   9   696, 699 (9th Cir. 1990).

                                  10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  11   right secured by the Constitution or laws of the United States was violated and (2) that the

                                  12   violation was committed by a person acting under the color of state law. See West v. Atkins, 487
Northern District of California
 United States District Court




                                  13   U.S. 42, 48 (1988).

                                  14           Although a complaint “does not need detailed factual allegations, . . . a plaintiff’s

                                  15   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

                                  16   conclusions, and a formulaic recitation of the elements of a cause of action will not do. . . .

                                  17   Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                  18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).1 A complaint must

                                  19   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  20           Mr. Penny’s complaint does not allege facts sufficient to state a plausible claim for a

                                  21   violation of a right secured by the Constitution or laws of the United States by any defendant.

                                  22   Leave to amend is granted so that Mr. Penny may file an amended complaint that proffers enough

                                  23   facts to state a claim for relief that is plausible on its face. Mr. Penny is cautioned that he must

                                  24   provide a full statement of his claims in his amended complaint. The Court will not read through

                                  25
                                       1
                                  26     This requirement that the pleader allege enough facts to state a claim to relief that is plausible on
                                       its face stems from the rule that a complaint must allege “a short and plain statement of the claim
                                  27   showing that the pleader is entitled to relief,” as required by Federal Rule of Civil Procedure
                                       8(a)(2) “Specific facts are not necessary; the statement need only . . . give the defendant fair
                                  28   notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S.
                                       89, 93 (2007) (citations and internal quotation marks omitted).
                                                                                            2
                                   1   exhibits to the complaint or amended complaint to piece together a claim for a plaintiff.

                                   2          Due process claim – conditions of confinement: The Due Process Clause of the Fourteenth

                                   3   Amendment protects a pretrial detainee from the use of force that amounts to punishment.

                                   4   Graham v. Connor, 490 U.S. 386, 395 n.10 (1989) (citing Bell v. Wolfish, 441 U.S. 520, 535-39

                                   5   (1979). To state a due process claim that a defendant was deliberately indifferent to a pretrial

                                   6   detainee’s health or safety needs, a plaintiff must allege facts showing these elements:

                                   7                  (i) the defendant made an intentional decision with respect to the
                                                      conditions under which the plaintiff was confined; (ii) those
                                   8                  conditions put the plaintiff at substantial risk of suffering serious
                                                      harm; (iii) the defendant did not take reasonable available measures
                                   9                  to abate that risk, even though a reasonable official in the
                                                      circumstances would have appreciated the high degree of risk
                                  10                  involved—making the consequences of the defendant's conduct
                                                      obvious; and (iv) by not taking such measures, the defendant caused
                                  11                  the plaintiff's injuries.”
                                  12   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). For the third element, the
Northern District of California
 United States District Court




                                  13   defendant’s conduct must be objectively unreasonable, “a test that will necessarily ‘turn[] on the

                                  14   facts and circumstances of each particular case.’” Id. (alteration in original) (quoting Castro, 833

                                  15   F.3d at 1071). “[T]he plaintiff must ‘prove more than negligence but less than subjective intent—

                                  16   something akin to reckless disregard.” Id. (quoting Castro, 833 F.3d at 1071).

                                  17          Mr. Penny’s allegation that he once saw rodent droppings on a food tray does not describe

                                  18   a condition sufficiently serious to show that he was put “at substantial risk of suffering serious

                                  19   harm.” Gordon, 888 F.3d at 1125. As the Ninth Circuit has explained, “[t]he fact that the food

                                  20   occasionally contains foreign objects or sometimes is served cold, while unpleasant, does not

                                  21   amount to a constitutional deprivation.” LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993);

                                  22   cf. Balcar v. Smith, 2017 WL 3613479, at * 2 (6th Cir. 2017) (“Isolated exposure to foreign bodies

                                  23   in food, including those of rodents and insects, does not constitute an Eighth Amendment

                                  24   violation.”); Tucker v. Rose, 955 F. Supp. 810, 816 (N.D. Ohio 1997) (“The occasional presence

                                  25   of a rodent is insufficient to establish the objective component of an Eighth Amendment claim,

                                  26   which requires that a deprivation be sufficiently serious”).. “The circumstances, nature, and

                                  27   duration of a deprivation of [life’s] necessities must be considered in determining whether a

                                  28   constitutional violation has occurred.” Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000); see,
                                                                                         3
                                   1   e.g., Sain v. Wood, 512 F.3d 886, 894 (7th Cir. 2008) (“a prolonged pest infestation, specifically a

                                   2   significant infestation of cockroaches and mice, may be considered a deprivation sufficient to

                                   3   constitute a due process violation”); id. at 894 (no reasonable jury could find a due process

                                   4   violation where inmate reported often seeing cockroaches in his cell over six years of confinement

                                   5   during which exterminators regularly visited his cell in response to his complaints). While a

                                   6   chronic rodent infestation would show a sufficiently serious condition, the infrequent discovery of

                                   7   rodent droppings is a different matter. The complaint here describes an infrequent problem and

                                   8   does not state a due process claim. Leave to amend is granted so that Mr. Penny may allege facts,

                                   9   if he has them, to show that the problem was anything more than an infrequent discovery of rodent

                                  10   droppings on the food trays. Moreover, absent physical injury, Mr. Penny may be limited in the

                                  11   relief he can obtain. See 42 U.S.C. § 1997e(e).

                                  12          Inmate appeals: Any mishandling of, or failure to grant, Mr. Penny’s inmate appeals does
Northern District of California
 United States District Court




                                  13   not amount to a due process violation. There is no federal constitutional right to a prison

                                  14   administrative appeal or grievance system for California inmates. See Ramirez v. Galaza, 334

                                  15   F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Antonelli v.

                                  16   Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996) (prison grievance procedure is procedural right that

                                  17   does not give rise to protected liberty interest requiring procedural protections of Due Process

                                  18   Clause); Smith v. Noonan, 992 F.2d 987, 989 (9th Cir. 1993). Jail officials are not liable for a due

                                  19   process violation for simply failing to process an appeal properly or failing to find in Mr. Penny’

                                  20   favor. The claim against defendants for regarding their handling of Mr. Penny’s inmate appeal is

                                  21   dismissed without leave to amend.

                                  22          Linking defendants: In his amended complaint, Mr. Penny must be careful to allege facts

                                  23   showing the basis for liability for each individual defendant. He should not refer to them as a

                                  24   group (e.g., “the defendants”); rather, he should identify each involved defendant by name and

                                  25   link each of them to his claim by explaining specifically what each defendant did or failed to do

                                  26   that caused a violation of his constitutional rights. See Leer v. Murphy, 844 F.2d 628, 634 (9th

                                  27   Cir. 1988) (liability may be imposed on individual defendant under § 1983 only if plaintiff can

                                  28   show that defendant proximately caused deprivation of federally protected right). A supervisor
                                                                                         4
                                   1   may be liable under § 1983 upon a showing of (1) personal involvement in the constitutional

                                   2   deprivation or (2) a sufficient causal connection between the supervisor's wrongful conduct and

                                   3   the constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).

                                   4   B.       Request for Counsel

                                   5            Mr. Penny has requested that counsel be appointed to represent him in this action. A

                                   6   district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an

                                   7   indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,

                                   8   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits

                                   9   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal

                                  10   issues involved. See id. Neither of these factors is dispositive and both must be viewed together

                                  11   before deciding on a request for counsel under § 1915(e)(1). Exceptional circumstances are not

                                  12   present at this time because Mr. Penny has been able to adequately describe the facts in support of
Northern District of California
 United States District Court




                                  13   his claim and there does not appear to be a likelihood of success on the merits. Mr. Penny’s

                                  14   request for appointment of counsel to represent him in this action therefore is DENIED. Docket

                                  15   No. 3.

                                  16                                         IV.      CONCLUSION

                                  17            For the foregoing reasons, the complaint is dismissed with leave to amend. Mr. Penny’s

                                  18   amended complaint must be filed no later than May 1, 2020, and must include the caption and

                                  19   civil case number used in this order and the words AMENDED COMPLAINT on the first page.

                                  20   Mr. Penny is cautioned that his amended complaint must be a complete statement of his claims.

                                  21   See Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (“For claims

                                  22   dismissed with prejudice and without leave to amend, we will not require that they be repled in a

                                  23   subsequent amended complaint to preserve them for appeal. But for any claims voluntarily

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           5
                                   1   dismissed, we will consider those claims to be waived if not repled.”) Failure to file the amended

                                   2   complaint by the deadline will result in the dismissal of all defendants and claims except the

                                   3   excessive force claim against deputy Pereira.

                                   4          Plaintiff’s motion for appointment of counsel is DENIED. Docket No. 3.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: March 16, 2020

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
